DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 2/23/22 is acknowledged, the references therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for displaying malfunctioning parts and selectable reference sounds”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1)	Claims 1, 3-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 11,297,201.  Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the application is verbatim or broader than the language utilized in the patent, in particular claim 1 of the application incorporates some limitations of claims 1 and 2 of the patent.

2)	Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent 11,297,201 in view of U.S. patent application publication 2017/0223196 by Udaka.
	Udaka discloses the image processing apparatus according to claim 1, wherein the first malfunctioning part candidate is one of a main body, a finisher, a document feeder, and an external paper feeding cassette (paragraph 32; at least a main body is taught as a malfunctioning part), and the first timing is one of always, during image reading, during printing, and after printing (paragraph 61; timing is tracked and is inherently at least one of always, during, and after printing [i.e. always is any time]).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine the patent with Udaka to add a malfunction main printer body.  The motivation for doing so would have been to find a remedy according to the sound of the malfunctioning printer part.  Therefore it would have been obvious to combine the patent with Udaka to obtain the invention of claims 2 and 12.

Allowable Subject Matter
	Claims 1-20 would be allowable if the rejection above were properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11 and 20, the prior art does not contain a valid combination of references that disclose an image processing apparatus that displays a first error selection screen, selection of a malfunctioning part is made along with a timing of the occurrence of a sound being output by the malfunctioning apparatus, wherein a second screen is generated on which reference sounds are presented for selection, wherein when a reference sound is selected as corresponding to the abnormal noise the sound is include in the error information.  Prior art such as U.S. patent application publication 2008/0307319 by Iwata et al. discloses that abnormal noises can be reported to an external device through UI selection (figure 30), while U.S. patent application publication 2017/0223196 by Udaka et al. discloses a mobile device where a user can compare abnormal sounds to reference sounds (paragraph 105) and then transmit error information to a server.  However, the prior art does not specifically disclose a user selecting a possible malfunctioning part on a first screen of the MFP that causes a second display screen in which one of a plurality of reference sounds is selected for transmission to an external device as error information.
Claims 2-10 and 12-19 would be allowable because they depend upon allowed claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672